Citation Nr: 1411526	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-41 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for major depressive disorder (MDD).

2.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

3.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a right knee disability.

4.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a left knee disability.

5.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for headaches, including as due to a head injury and/or service-connected tinnitus.

6.  Entitlement to service connection for headaches, including as due to a head injury and/or the service-connected tinnitus.

7.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1973.

He appealed to the Board of Veterans' Appeals (Board/BVA) from November and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Service connection for MDD and headaches was denied in an earlier January 2005 rating decision that became final and binding when not appealed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013).

Service connection also was previously denied for DJD of the lumbar spine, a right knee disability, and a left knee disability in an August 2006 Board decision.  Board decisions also are final and binding if not appealed or unless there is some other exception to finality.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

In the adjudications at issue, the RO denied these claims based on the Veteran's failure to submit new and material evidence to reopen them.  Indeed, a previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of the RO's decision concerning this, so, too, must the Board make this threshold preliminary determination because it affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  Id.

The issues of whether there is new and material evidence to reopen the previously denied claim of entitlement to service connection for MDD; whether there is new and material evidence to reopen the previously denied claim of entitlement to service connection for a right knee disability, whether there is new and material evidence to reopen the previously denied claim of entitlement to service connection for a left knee disability, entitlement to service connection for headaches, including as due to a head injury and/or service-connected tinnitus, and entitlement to a compensable rating for bilateral hearing loss all require further development before being decided on appeal.  So, rather than immediately deciding these several claims, the Board instead is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  An August 2006 Board decision denied service connection a low back disability because a low back disability did not manifest during service or within the first post-service year and because a low back disability was not otherwise shown to be related to service.  

2.  Since then, no additional evidence has been received providing a reasonable possibility of substantiating this claim of entitlement to service connection for a low back disability; the evidence is either cumulative or redundant or does not tend to support this claim.

3.  An unappealed January 2005 rating decision denied service connection for headaches because some head injury residuals existed prior to service and were not aggravated by service and because a head injury in service did not result in any chronic residuals.  

4.  Presumptively credible evidence since submitted, however, indicates the service-connected tinnitus has headaches associated with it.

5.  The additional evidence received since that January 2005 decision is not cumulative or redundant of evidence considered in that decision, relates to unestablished facts necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The August 2006 Board decision denying service connection for a low back disability is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013). 

2.  And there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The January 2005 rating decision denying service connection for headaches also is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

4.  But there is new and material evidence since that decision to reopen this claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on the claimant's behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A regulatory amendment effective for claims, as here, pending as of or filed after May 30, 2008, removed the so called "fourth" requirement that VA also specifically request that the claimant provide any evidence in his personal possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, 3) a relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date in the eventuality service connection is granted.

Ideally, this notice should precede the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  If, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen a previously denied, unappealed, claim, requiring that VA provide a claim-specific and comprehensive definition of what would constitute "new and material" evidence, so specifically explain the basis or bases of the prior denial of the claim.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).


Since the Board is reopening the claim for headaches, the Board need not discuss whether there has been compliance with Kent in terms of the notice provided since the claim is being reopened, regardless.  Moreover, since, rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim to the RO via the AMC for necessary additional development, the question of whether there has been compliance with the remaining duty-to-notify-assist-obligations of the VCAA is better determined once the additional development of this claim is completed on remand.

Regarding the other claim being decided in this decision, for a low back disorder, in October 2009 correspondence the RO notified the Veteran of each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and him in obtaining pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The notice correspondence further provided information regarding the "downstream" disability rating and effective date elements of a claim for service connection.  The VCAA notice correspondence preceded the November and December 2009 rating decisions on appeal, so was provided in the preferred sequence, i.e., before initially adjudicating the claim.  The letter also provided the type of information mandated by the Court in Kent.

VA is not obligated to provide a medical examination or obtain a medical opinion when the issue concerns a finally-decided matter unless the claim is reopened.  38 C.F.R. § 3.159(c)(4)(i)(C)(iii).  In other respects, the VCAA duty to assist has been satisfied.  The record contains the service treatment records (STRs), private medical records, copies of VA examination reports, and the Veteran's statements including his hearing testimony.  There is no indication of any additional evidence needing to be obtained and that is obtainable.


In sum, the record reflects that the facts pertinent to the claim have been properly developed, and that no further development is required to comply with the provisions of the VCAA or implementing regulations.  That is to say, the record has been fully developed, and it is difficult to discern what additional guidance VA could provide the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).

Discussion

Service connection is granted for current disability resulting from a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) since has clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran did not appeal the Board's August 2006 denial of his claim of service connection for a low back disability to the Court.  Consequently, the Board's decision became final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100.  The Board's decision also subsumed the RO's that had preceded it.  38 C.F.R. § 20.1104.

When a petition to reopen a finally-decided claim is received, VA must first determine whether the evidence presented or secured since the last final and binding disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


When determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  VA adjudicators also do not have to blindly accept as true assertions that are beyond the competence of the person making them.

As indicated, the basis upon which the Board originally denied the Veteran's claim for service connection for a low back disability was that of lack of an etiological relationship between the claimed disorder and an incident of his military service.  The finding of a causal nexus is an essential element to substantiate a claim for service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); Shedden, supra.  See also Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999).

Since the Board's August 2006 denial, the Veteran has submitted medical records that are duplicative of medical evidence already of record or essentially identical to it.  He submitted medical records of which the Board already had copies; any other evidence submitted, including his assertions of a fall from a truck during his service, was also duplicative of evidence of record before August 2006.  

Thus, the only conclusion the Board may reach at this point is that no newly-submitted evidence establishes the required nexus or linkage between any current low back disability and the Veteran's service.  The claim for a low back disability thus is not reopened.  As the requirements to reopen this claim have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen this claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Board will not discuss at this point its rationale for conversely reopening the claim of entitlement to service connection for headaches.  The reasons and bases for the Board doing this are detailed in the FINDINGS OF FACT.


ORDER

The petition to reopen the claim of entitlement to service connection for a low back disability is denied.

However, the petition to reopen the claim of entitlement to service connection for headaches, including as due to a head injury and/or service-connected tinnitus, is granted to this extent only subject to the further development of this and other claims on remand.


REMAND

Further development must occur before the Board may adjudicate the remaining claims.  First, there are outstanding VA clinical records that must be obtained and associated with the claims file for consideration.  During the July 2013 videoconference hearing before the Board, the Veteran indicated that he had recent or upcoming VA medical appointments relevant to the remaining disabilities at issue.  These outstanding records therefore are pertinent and must be obtained.

A VA compensation examination also is needed reassessing the severity of the service-connected bilateral hearing loss, particularly since it has been some 5 years since the Veteran had an examination for this disability.


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all VA clinical records dated from October 23, 2009 to the present.

2.  Upon receipt of all additional records, schedule a VA audiologic examination reassessing the severity of the Veteran's service-connected bilateral hearing loss.  To this end, the examiner must fully describe the functional effects caused by this disability, including any impact on the Veteran's employability and daily activities.

It therefore is essential the examiner consider the history of this disability and discuss the underlying rationale for his/her findings and conclusions regarding its severity.

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction send him and his representative an SSOC and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


